DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Claims
	Claims 1-14, 27-29, and 31-39 are allowed, with claims 1 and 39 being the independent claims. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

	The examiner’s amendment is solely for the purpose of correcting what is believed to be a minor typographical error in the claims. The two claims containing this minor typographical error are dependent claim 28 and newly added independent claim 39. In dependent claim 28, the typographical error occurs in line 5 of the claim in the claims filed 01/18/2022. In newly added independent claim 39, the typographical error occurs in line 33 of the claim in the claims filed 01/18/2022. To clarify, besides claims 28 and 39, no claims are amended from the claims filed on 01/18/2022. 
The application has been amended as follows: 

28. 	The method of claim 27, wherein the delay and sum beamforming includes: 
	determining the first deviations by cross-correlating central signals of the first reference signals with the delayed first electrical signals; and 
signals of the second reference signals with the delayed second electrical signals.

39. 	A method for ultrasound imaging with a first single-element transducer and a second single-element transducer, wherein the first and second single-element transducers are disposed on an ultrasound probe shaft, which has a longitudinal axis, with transducing sides disposed transverse to and facing away from the longitudinal axis, the first and second single- element transducers are angularly offset from each other on the shaft by a non-zero angle, the method, comprising: 
operating the first and second single-element transducers at first and second different cutoff frequencies; 
concurrently translating and rotating the shaft, moving the first and second single-element transducers along a helical path while the first and second single-element transducers acquire first and second echo signals; 
receiving first electrical signals from the first single-element transducer, wherein the first electrical signals are indicative of the first echo signals, and receiving second electrical signals from the second single-element transducer, wherein the second electrical signals are indicative of the second echo signals; 
delay and sum beamforming, with first and second adaptive synthetic aperture focusing beamformers, the first and second electrical signals, respectively via different processing chains, employing adaptive synthetic aperture focusing, producing first and second images, 
wherein the adaptive synthetic aperture focusing corrects calculated first and second delays for transducer position errors with first and second corrections, weights and delays the first and second electrical signals with first and second weights and the corrected calculated first and second delays, and adaptively sums the weighted and delayed first and second electrical 
wherein the delay and sum beamforming includes: delaying the first electrical signals with first delays determined by a first beam model to generate delayed first electrical signals, wherein the first electrical signals include jitter, determining first deviations in propagation between the delayed first electrical signals and first reference signals that do not include jitter by cross-correlating central signals of the first reference signals with the delayed first electrical signals, determining the first corrections based on the first deviations, delaying the second electrical signals with second delays determined by a second beam model to generate delayed second electrical signals, wherein the second electrical signals include jitter, by cross-correlating central signals of the second reference signals with the delayed second electrical signals, and
wherein the delay and sum beamforming is based on a cross-correlation function:
            
                
                    
                        
                            
                                
                                    
                                        y
                                    
                                    
                                        0
                                    
                                
                                (
                                
                                    
                                        r
                                    
                                    →
                                
                                )
                                
                                    
                                        y
                                    
                                    
                                        n
                                    
                                
                                (
                                
                                    
                                        r
                                    
                                    →
                                
                                )
                            
                        
                    
                    
                        
                            
                                
                                    
                                        y
                                    
                                    
                                        0
                                    
                                
                                (
                                
                                    
                                        r
                                    
                                    →
                                
                                )
                            
                        
                        
                            
                                
                                    
                                        y
                                    
                                    
                                        n
                                    
                                
                                (
                                
                                    
                                        r
                                    
                                    →
                                
                                )
                            
                        
                    
                
            
        
where             
                
                    
                        y
                    
                    
                        0
                    
                
            
         is a central signal,             
                
                    
                        y
                    
                    
                        n
                    
                
            
         is a signal of the delayed electrical signals,             
                
                    
                        ·
                         
                        ;
                         
                        ·
                    
                
            
         is an inner product, and             
                
                    
                        ·
                    
                
            
         is a norm; 
combining the first and second images, creating a final image, which has reduced speckle noise and higher contrast resolution relative to the first and second images; and 
displaying the final image.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The allowance of this application is due to the inclusion of the specific cross-correlation function recited in amended independent claim 1. This particular cross-correlation function was previously 
An AFCP Request, as well as corresponding claim amendments, were filed 01/18/2022. The search and consideration for this application was updated during the time allotted by the AFCP program. The updated search was focused on the cross-correlation function limitation, which had previously been indicated as allowable. During the updated search and consideration, no prior art references were found teaching the particular cross-correlation function recited in amended independent claim 1. Accordingly, amended independent claim 1, as well as dependent claims 2-14, 27-29, and 31-38 which depend directly or indirectly therefrom, are allowed. 
Regarding newly added independent claim 39, this claim includes each and every limitation of allowable amended independent claim 1, including the allowable cross-correlation function. Accordingly, with respect to the prior art, claim 39 is allowable. 
There are some limitations of newly added claim 39 that are not recited in independent claim 1. These limitations include subject matter from dependent claims 27 and 28. Examiner confirmed that no outstanding non-prior art related patentability issues were present with respect to dependent claims 27-28, and further examined newly added independent claim 39 for non-prior art related patentability issues. Accordingly, newly added independent claim 39 is allowed. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Title of the Invention
The title of the invention has been changed, as per MPEP 606, to be more descriptive of the invention, as indicated on the Bib Data Sheet.

Conclusion
Claims 1-14, 27-29, and 31-39 are allowed, with claims 1 and 39 being the independent claims. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHMOND J VAN WINTER whose telephone number is (571)272-6720. The examiner can normally be reached Monday - Thursday and Alternate Fridays - 7:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.V.W./Examiner, Art Unit 3793                                                                                                                                                                                                        
/CHRISTOPHER KOHARSKI/Supervisory Patent Examiner, Art Unit 3793